Citation Nr: 1424190	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-20 114	)	DATE
	)
	)


THE ISSUE

Whether an April 2008 Board decision denying an effective date earlier than June 18, 2004 for the grants of service connection for retroperitoneal fibrosis and chronic renal failure should be revised or reversed on the basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kevin P. Podlaski, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

The Veteran moves to revise or reverse on the basis of clear and unmistakable error (CUE) an April 2008 decision of the Board of Veterans' Appeals (Board) that, in pertinent part, denied entitlement to an effective date earlier than June 18, 2004 for the grants of service connection for retroperitoneal fibrosis (RTF) and chronic renal failure (CRF).  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2013).

The Veteran had submitted a prior motion to revise or reverse the Board's April 2008 decision on the basis of CUE.  However, in a February 2011 decision, the Board dismissed the Veteran's motion for failure to adequately allege a clear error of fact or law, without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2013).  Accordingly, the Board's prior dismissal does not preclude the present motion.  See id.; see also 38 C.F.R. §§ 20.1401(a), 20.1404(b) (2013); cf. Hillyard v. Shinseki, 24 Vet. App. 343, 349-50 (2013), aff'd 695 F.3d 1257 (Fed. Cir. 2012).

As noted in the Board's February 2011 decision, and as discussed in more detail below, the Veteran has argued that a November 1994 rating decision contained clear and unmistakable error with regard to the denial of service connection for retroperitoneal fibrosis and chronic renal failure.  A motion to reverse the November 1994 rating decision on the basis of CUE has not been adjudicated by the agency of original jurisdiction (AOJ), and the Board does not have original jurisdiction over such motions.  Thus, the motion to reverse the November 1994 rating decision on the basis of CUE is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (20130. 



FINDING OF FACT

The Board's April 2008 decision, which denied an effective date earlier than June 18, 2004 for the grants of service connection for RPF and CRF, was reasonably supported by the law and the evidence of record, which showed that the proper date of claim was June 18, 2004. 


CONCLUSION OF LAW

CUE was not committed in the April 2008 Board decision denying an earlier effective date for the grants of service connection for RPF and CRF, and therefore revision or reversal of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of brief background, service connection for RTF was initially denied in a November 1994 rating decision.  The decision did not address CRF and, as discussed below, the record does not show a claim for CRF at that time.  The Veteran did not appeal the November 1994 rating decision, and it became final, as explained below.  On June 18, 2004, the petitioned to reopen the claim for RTF, and also submitted service connection claims for CRF and a left orchiectomy for the first time.  Service connection for all three conditions was granted in a December 1994 decision, with an effective date of June 18, 2004, the date of the Veteran's claims.  The Veteran appealed that effective date, arguing that the claims should be granted back to 1994.  The Board denied entitlement to an earlier effective date of service connection with respect to all three conditions in its April 2008 decision.  The Veteran moves to reverse this decision on the basis of CUE with regard to the RTF and CRF claims.  He has not submitted any arguments pertaining to the left orchiectomy, and thus the Board will not consider this issue.  However, the Board notes that the analysis and conclusion below would apply to the orchiectomy claim as well. 

The Veteran alleges several errors of fact and law in the Board's April 2008 decision.  He argues that he submitted claims on October 15, 1994 for service connection for RTF and CRF as secondary to his service-connected Hodgkin's disease which were never adjudicated, and thus the effective date of service connection for these disorders should be the date of that claim.  In the alternative, he argues that treatment records showing diagnoses of RTF and CRF submitted after the November 1994 rating decision constituted new informal claims under 38 C.F.R. § 3.157 (2013).  Thus, he argues, the effective date of service connection should relate back to these informal claims.  Finally, he has argued that the Board committed CUE in its decision by accepting as valid the RO's November 1994 decision initially denying service connection for RTF.  In that decision, the RO found that RTF was not related to the Veteran's presumed Agent Orange exposure during active service.  The Veteran argues that the November 1994 rating decision was clearly erroneous, and thus the Board's April 2008 denial of an earlier effective date was likewise erroneous, as the Board should have found that the evidence established entitlement to service connection back in 1994, notwithstanding the prior rating decision. 

The Veteran's last argument, namely that substantive and procedural errors were committed in the November 1994 rating decision, and thus that the Board committed CUE in finding that this decision constituted a prior final denial, will be dismissed and not further considered in this decision.  A motion to reverse the November 1994 rating decision on the basis of CUE was not before the Board at the time of its April 2008 denial.  The only issue was the proper date of claim.  As the Board's decision was not a decision on the merits with regard to whether the evidence supported service connection at the time of the Veteran's 1994 claim, current arguments that service connection should have been established on the merits at that time are not relevant to the issue of whether CUE was committed in the Board's April 2008 decision.  Accordingly, this issue will not be addressed.  As noted above, a motion to reverse the November 1994 rating decision on the basis of CUE has been referred to the AOJ for appropriate action.  For the following reasons, the Board finds that revision or reversal of its April 2008 decision is not warranted. 

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is the kind of error, either of fact or law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  To establish CUE, it must be shown either that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  See id.

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error cannot be considered CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran or claimant with the development of facts relevant to their claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Board does not find any error of fact or law in the April 2008 decision.  With regard to RTF, the Veteran initially submitted service connection claims for Hodgkin's disease, RTF, and a skin condition in August 1994.  Service connection for RTF was denied in a November 1994 rating decision, which also granted service connection for Hodgkin's disease.  The Veteran was notified of this decision and his appellate rights in a November 1994 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not appeal the denial of service connection for RTF with the submission of a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth content and timing requirements for submitting a NOD).  VA did receive a November 1994 statement from the Veteran pertaining to RTF after the rating decision was issued, but it appears he wrote this statement prior to receipt of that decision given the proximity in dates.  This statement and the notice of the decision likely crossed in the mail.  The November 1994 statement does not express disagreement with the November 1994 decision or reference it in any way, and also does not present any new arguments with regard to RTF or a desire for appellate review.  It simply identifies a physician who treated the Veteran for RTF.  Thus, it is not undebatable that the November 1994 statement constituted a NOD, and indeed the evidence weighs against such a finding.  Accordingly, the Board's April 2008 finding that the Veteran did not appeal the November 1994 decision was not clearly erroneous, and the Veteran has not alleged otherwise with respect to this finding. 

Moreover, new and material evidence was not submitted within one year of the November 1994 rating decision.  See 38 C.F.R. § 3.156(b) (2013) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  The November 1994 statement did not constitute new and material evidence because it did not provide new information or support for the claim, it was merely redundant of evidence previously of record establishing that the Veteran was being treated for RTF.  See 38 C.F.R. § 3.156(a) (2013).  Additional treatment records submitted within one year of the November 2004 decision, as well as a July 1995 VA examination report reflecting a diagnosis of RTF among other conditions, were likewise redundant of the treatment records already in the file, and did not provide new support or information regarding a relationship between RTF and Hodgkin's disease or active service.  Thus, it is not undebatable that new and material evidence was submitted within one year of the November 1994 rating decision.  Indeed, the Veteran has not made such an allegation.  Accordingly, the finding in the Board's April 2008 decision that the November 1994 rating decision was final did not constitute CUE as a matter of fact or law.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The Veteran has argued that because the November 1994 rating decision did not adjudicate the issue of whether service connection for RTF was warranted on a secondary basis vis-à-vis his service-connected Hodgkin's disease, it was not final with respect to that theory.  However, even assuming that this theory of service connection had been raised at the time, as the Veteran argues, different theories of service connection for the same disability do not constitute different claims.  See Boggs v. Peake, 520 F.3d 1330 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Hillyard, 24 Vet. App. at 355.  Thus, the denial of service connection for RTF in the November 1994 rating decision was final with respect to all theories of service connection.  See id.

Turning to the Veteran's argument that he submitted a claim in October 1994 for service connection for RTF as secondary to Hodgkin's disease, the evidence of record does not include such a claim, and the Veteran did not submit a copy of this alleged claim in support of his motion.  Even assuming for the sake of argument that he did submit such a claim, the November 1994 rating decision's denial of service connection for RTF on a direct basis extinguished any additional pending claims for RTF, whether or not they were based on other theories of service connection.  See Williams v. Peake, 521 F.3d 1348, 1349-50 (Fed. Cir. 2008) (holding that subsequent adjudication of a claim will extinguish identical, prior "pending" claims to the same benefit).  Moreover, as discussed in the preceding paragraph, new theories of service connection for the same disability do not constitute new claims.  

Thus, CUE was not committed as a matter of fact in the Board's April 2008 decision in finding that there was no claim pending from 1994, as there is no evidence of the alleged October 1994 claim, and the August 1994 claim was adjudicated in the November 1994 rating decision which, as discussed above, was final.  Moreover, even assuming for the sake of argument that such a claim existed, CUE was not committed in the Board's decision as a matter of law, as the November 1994 rating decision extinguished this claim, and its denial of service connection on a direct basis served as a denial of service connection on any other basis. 

With regard to CRF, the Veteran has argued that he also submitted a service connection claim for this condition in October 1994.  However, there is no evidence in the file of such a claim at that time or at any time prior to June 18, 2004.  The August 1994 claim only mentioned RTF, and the treatment records at the time do not reflect a diagnosis of CRF.  Even if they did, it would not constitute a claim for this condition.  In this regard, a claim is defined as any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA.  See 38 C.F.R. § 3.155 (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Accordingly, it is not undebatable that a service connection claim for CRF was submitted in August 1994, October 1994, or at any time prior to June 18, 2004.  Thus, the Board did not error in its findings of fact or law that a service connection claim for CRF was submitted prior to June 18, 2004.  

The Board notes that medical evidence at the time of the November 1994 rating decision reflected a diagnosis of hydronephrosis of the kidney, which was usually mentioned in connection with the Veteran's RTF, with a suggestion that the two were related or possibly co-morbid conditions, as reflected in private treatment records dated in January and November 1993.  Indeed, the November 2004 VA examination report on which the grant of service connection of CRF was based shows that the Veteran's kidney failure was secondary to RTF.  The November 1994 rating decision mentions the diagnosis of hydronephrosis in its discussion of its reasons for denying service connection for RTF.  It is thus not undebatable that service connection for a kidney condition comorbid with or secondary to the RTF was also implicitly denied in the November 1994 rating decision.  See Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010); Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008); Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In that case, the November 1994 rating decision would also be final with regard to the implicit denial of CRF.  In any event, for the reasons discussed in the preceding paragraph, because it is not undebatable that a service connection claim for CRF was submitted prior to June 18, 2004 in the first place, CUE was not committed in the Board's April 2008 decision in finding that this was the proper date of claim.  See 38 C.F.R. § 3.155. 

Finally, the Veteran argues that medical evidence in the file submitted after the November 1994 rating decision constituted informal service connection claims for CRF and/or RTF under 38 C.F.R. § 3.157 (2013).  However, under this section, a report of examination or hospitalization by VA or the uniformed services, private treatment records, lay statements, or records from state or other institutions may only be accepted as an informal claim for benefits once a formal claim for compensation or pension has been allowed, or a claim for compensation disallowed because the disability is not compensable "in degree."  Id.  As discussed above, service connection for RTF had been denied in the November 1994 rating decision.  The claim was not disallowed merely because this condition was not compensable "in degree," but because the RO found that service connection was not established in the first place.  Further, as discussed above, a claim for CRF had not been submitted, and of course had not previously been denied or disallowed as not compensable.  Moreover, a non-service connected pension claim had not previously been allowed.  Finally, the Veteran did not submit a service connection claim for RTF or CRF within one year of the submission of this evidence.  Accordingly, the Board did not commit CUE as a matter of fact or law in finding that an earlier service connection claim had been submitted under the provisions of 38 C.F.R. § 3.157.  

It is not undebatable that the treatment records submitted after the November 1994 rating decision otherwise constituted service connection claims for RTF and CRF.  As discussed above, the mere presence of medical evidence in the record does not equate to a claim absent an intent to apply for benefits.  See Brannon, 12 Vet. App. at 34-35.  Moreover, the treatment records submitted by the Veteran after November 1994 and before his June 2004 claim did not further support a relationship between RTF or CRF and Hodgkin's disease or service, and generally did not mention RTF or CRF.  Even if they did, however, they do not by themselves show an intent to apply for service connection benefits.  Rather, they were submitted to support an increased rating claim for the Veteran's service-connected Hodgkin's disease, and an earlier effective date of service connection for this condition.  Unappealed rating decisions denying these claims which took into account the additional treatment records were issued in July 1995 and November 1996, respectively. Thus, CUE was not committed in the Board's April 2008 decision in finding that these medical records did not constitute service connection claims for RTF or CRF.  See 38 C.F.R. § 3.155. 

Based on the above predicate findings of fact and law in the April 2008 decision, none of which were CUE for the reasons discussed, the Board's denial of an effective date earlier than June 18, 2004 for RTF and CRF in that decision was not CUE in terms of applicable law.  In this regard, under VA law, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

As explained above, no CUE was committed in the Board's April 2008 decision in finding that the November 1994 rating decision was final, and that a petition to reopen the service connection claim for RTF, and a new claim for CRF, was first submitted on June 18, 2004.  See 38 C.F.R. § 3.155.  It is not undebatable that the Veteran submitted a petition to reopen the claim for RTF prior to June 18, 2004, or that he had submitted a service connection claim for CRF prior to that date.  Accordingly, the Board did not commit CUE in concluding that June 18, 2004 was the proper effective date of service connection for RTF and CRF based on the date of claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In summary, the Veteran has not identified an error of fact or law in the Board's April 2008 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).   


ORDER

The motion to revise or reverse on the basis of CUE the April 2008 Board decision denying an earlier effective date for the grants of service connection for retroperitoneal fibrosis and chronic renal failure is denied.  



                       ____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



